Defendant’s motion to dismiss his present counsel is allowed for the limited purpose of entering the following order: “This case is remanded to the Superior Court, Rowan County, for the purpose of conducting an evidentiary hearing pursuant to N.C.G.S. § 7A-457 and § 15A-1242 to determine whether the defendant is making a knowing and intelligent waiver of his right to counsel. Present counsel shall continue to represent the defendant through said hearing and the entry of an order making the findings and conclusions required by said statutes.” By the Court in conference, this the 4th day of September 1997.